Webb, Judge.
Acie Lamar Alexander on a plea of guilty to theft by taking was sentenced on May 3, 1976 to three years in prison, the sentence to be probated upon payment of a fine of $300. Because of his failure to report and pay as directed by the court, after notice and hearing pursuant to Code Ann. § 27-2713, the probation provisions were revoked on September 20, and he was required to serve the balance of the sentence. There is no merit in the appeal, and the judgment of the trial court revoking the probation is affirmed.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.